Hinman, J.
I concur in advising a new trial, on the ground that the superior court adopted an artificial rule in weighing the evidence, by which something more than satisfactory evidence of the defendant’s guilt was required of the *108plaintiff, in order to make out his case. But I do not concur in the view that there is in law any distinction between civil and criminal causes, in respect to the amount of evidence which ought to be required by a court or jury in order to find a fact. I suppose that in all cases not otherwise regulated by statute, the evidence of one credible witness, or other evidence equivalent thereto, is sufficient to satisfy the mind of the truth of a fact, and that when the mind is thus satisfied there can of course be no reasonable doubt of the truth of the disputed fact, because all the evidence of its truth has been produced which the law considers necessary; and when the mind is once satisfied there is no room for any reasonable doubt, as such a doubt must of necessity imply that the mind is not satisfied, either because the witness is not believed, or because his story is itself incredible, or because there is contradictory evidence going to disprove the fact and thus rendering it doubtful.